361 U.S. 1 (1959)
WABASH RAILROAD CO. ET AL.
v.
COMMERCIAL TRANSPORT, INC., ET AL.
No. 68.
Supreme Court of United States.
Decided October 12, 1959.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF ILLINOIS.
Eugene S. Davis, Urchie B. Ellis, J. L. Lenihan and Amos M. Mathews for appellants.
Solicitor General Rankin, Acting Assistant Attorney General Bicks, Charles H. Weston and Henry Geller for the United States, and Mack Stephenson for Commercial Transport, Inc., appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.